                Case 18-12684-LSS             Doc 319       Filed 04/10/19        Page 1 of 15



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

    In re                                           §     Chapter 11
                                                    §
    FAIRWAY ENERGY, LP, et al.,1                    §     Case No. 18-12684 (LSS)
                                                    §
                   Debtors.                         §     (Jointly Administered)
                                                    §
                                                    §     Hearing Date: TBD
                                                          Objection Deadline: April 24, 2019 at 4:00 p.m. (ET)

     MOTION FOR AN ORDER (I) AUTHORIZING AND APPROVING WAIVER AND
                  SECOND AMENDMENT TO SENIOR SECURED
         SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT AND
    (II) AMENDING THE FINAL DIP ORDER ON ACCOUNT OF SUCH AMENDMENT

                 The above-captioned debtors and debtors-in-possession (collectively, the

“Debtors”) hereby submit this motion (the “Motion”) for the entry of an order, substantially in

the form attached hereto as Exhibit A (the “Supplemental Order”), pursuant to sections 105,

361, 363 and 364of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rule 4001-2 of the Local Rules of Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”): (i) approving the Debtors’ entry into the Waiver and Second Amendment to Senior

Secured Superpriority Debtor-In-Possession Credit Agreement attached hereto as Exhibit B (the

“Second DIP Amendment”) and authorizing the Debtors to deliver all instruments and perform

all acts in connection therewith; and (ii) amending the Final DIP Order (as defined below)2 on




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
(7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Final DIP Order.
              Case 18-12684-LSS        Doc 319      Filed 04/10/19    Page 2 of 15



account of the Second DIP Amendment. In support of this Motion, the Debtors respectfully state

as follows:

                                JURISDICTION AND VENUE

               1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated as of February 29, 2012 (the “Amended Standing Order”).

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court may enter a final

order consistent with Article III of the United States Constitution. Venue is proper in this Court

pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal predicates for the relief sought

herein are sections 105, 361, 363, 364, 507, and 552 of the Bankruptcy Code, Bankruptcy Rules

2002, 4001, and 9014, and Local Rule 4001-2.

                                       BACKGROUND

A.     General Background

               2.     On November 26, 2018 (the “Petition Date”), the Debtors commenced

voluntary cases under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The

Debtors continue to operate their businesses and manage their properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request for the

appointment of a trustee or examiner has been made in the Chapter 11 Cases and no official

committee has been appointed or designated.

               3.     The Chapter 11 Cases are consolidated for procedural purposes only and

jointly administered pursuant to Bankruptcy Rule 1015(b).

               4.     Additional information about the Debtors’ businesses, capital structure,

and the circumstances leading to the commencement of the Chapter 11 Cases can be found in the




                                                2
             Case 18-12684-LSS       Doc 319      Filed 04/10/19   Page 3 of 15



Declaration in Support of the Chapter 11 Petitions and First Day Motions [Docket No. 3] (the

“First Day Declaration”).

B.     Final DIP Order and DIP Facility

              5.     On November 26, 2018, the Debtors filed the Debtors’ Motion for Entry of

Interim and Final Orders Pursuant to Sections 105, 361, 362, 363, and 364 of the Bankruptcy

Code and Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (A)

Authorizing the Debtors to (I) Use Cash Collateral, (II) Obtain Secured Superpriority

Postpetition Financing and Granting Liens and Superpriority Administrative Claims, and (III)

Granting Adequate Protection, and (B) Scheduling a Final Hearing, and (C) Granting Related

Relief [Docket No. 8] (the “DIP Motion”).

              6.     On January 9, 2019, the Court entered its Final Order Pursuant to

Sections 105, 361, 362, 363, and 364 of the Bankruptcy Code and Rules 2002, 4001, 6004, and

9014 of the Federal Rules of Bankruptcy Procedure (A) Authorizing the Debtors to (I) Use Cash

Collateral, (II) Obtain Secured Superpriority Postpetition Financing and Granting Liens and

Superpriority Administrative Claims, (III) Provide Adequate Protection, and (B) Granting

Related Relief [Docket No. 142] (the “Final DIP Order”).

              7.     Among other things, the Final DIP Order authorized the Debtors to enter

into the DIP Credit Agreement, pursuant to which the DIP Secured Parties agreed to provide the

Debtors with a term loan credit facility (as amended, modified or supplemented from time to

time, the “DIP Facility”) pursuant to sections 364(c) and (d) of the Bankruptcy Code in the

aggregate principal amount of up to $20,000,000, subject to the applicable Approved Budget and

the other terms and conditions of the DIP Credit Agreement and the Final DIP Order.




                                              3
             Case 18-12684-LSS         Doc 319      Filed 04/10/19    Page 4 of 15



C.      Auction and Sale

               8.     On December 6, 2018, the Debtors filed the Motion for Entry of Orders:

(I) (A) Authorizing and Approving Bidding Procedures in Connection with the Sale of

Substantially All of the Debtors’ Assets, (B) Approving Procedures for Determining Cure

Amounts for Executory Contracts and Unexpired Leases, (C) Approving the Form and Manner

of Notices in Connection with the Sale of Substantially All of the Debtors’ Assets and the

Assumption and Assignment of Executory Contracts and Unexpired Leases In Connection

Therewith, (D) Scheduling a Hearing on Approval of the Proposed Sale of the Debtors’ Assets,

and (E) Granting Related Relief; and (II) (A) Approving the Sale of Substantially All of the

Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and Other Interests,

(B) Authorizing and Approving the Debtors’ Assumption and Assignment of Executory Contracts

and Unexpired Leases in Connection Therewith, and (C) Granting Related Relief [Docket No.

64] (the “Sale and Bid Procedures Motion”). In the Sale and Bid Procedures Motion, the

Debtors proposed to conduct a sale (the “Sale”) of all or substantially all of the Debtors’ assets

(the “Assets”) in accordance with certain procedures pursuant to section 363 of the Bankruptcy

Code.

               9.     On January 9, 2019, the Court entered the Order (A) Authorizing and

Approving Bidding Procedures in Connection with the Sale of Substantially All of the Debtors’

Assets, (B) Approving Procedures for Determining Cure Amounts for Executory Contracts and

Unexpired Leases, (C) Approving the Form and Manner of Notices in Connection with the Sale

of Substantially All of the Debtors’ Assets and the Assumption and Assignment of Executory

Contracts and Unexpired Leases In Connection Therewith, (D) Scheduling a Hearing on

Approval of the Proposed Sale of the Debtors’ Assets, and (E) Granting Related Relief [Docket

No. 141] (the “Bidding Procedures Order”).

                                                4
               Case 18-12684-LSS            Doc 319        Filed 04/10/19       Page 5 of 15



                 10.     On March 25, 2019, the Debtors conducted the auction pursuant to the

Bidding Procedures Order. Including breaks for ongoing discussions, the auction lasted until

7:00 p.m. (Central Time). At the end of the Auction, Fairway New Co. LLC (the “Purchaser”),

an affiliate of Riverstone Credit Partners-Direct, L.P., was declared the successful bidder for

substantially all of the Assets.

                 11.     At the Sale Hearing on April 10, 2019, the Debtors intend to seek entry of

an order approving the Sale to the Purchaser. The Debtors believe that the Sale will likely close

by May 31, 2019.

D.      Second DIP Amendment3

                 12.     After extended good faith, arm’s-length negotiations, the DIP Secured

Parties have agreed to provide the Debtors with up to an additional $2 million under the DIP

Facility on the terms provided in the Second DIP Amendment. The proceeds of the DIP Facility,

which the Debtors estimate will be sufficient to finance these Chapter 11 Cases through the

closing of the Sale, and will be used for the Debtors’ working capital and general corporate

purposes and to bridge amounts needed until the closing of the Sale.

                 13.     Pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2, the salient

terms of the Second DIP Amendment are as follows:4

                 •       The aggregate principal amount of the DIP Facility will be increased from
                         $20,000,000 to $22,000,000.

                 •       The definition of Maturity Date shall be amended and restated in its
                         entirety as follows:



3
  On January 9, 2019, the Debtors and the DIP Secured Parties entered into the first amendment to the DIP Credit
Agreement, which was an exhibit to, and was approved by, the Final DIP Order.
4
  The description of the DIP Amendment in this Motion is a summary for the convenience of the Court and parties
in interest. In the event of any discrepancy between the description in this Motion and the DIP Amendment, the
actual terms of the DIP Amendment shall control.


                                                       5
             Case 18-12684-LSS         Doc 319      Filed 04/10/19     Page 6 of 15



                      “Maturity Date” means the earliest to occur of (i) May 31, 2019, (ii) the
                      date on which a plan in the Chapter 11 Case is confirmed by an order of
                      the Bankruptcy Court, (iii) the closing date of a sale of all or substantially
                      all of the Restricted Persons’ assets under Section 363 of the Bankruptcy
                      Code and (iv) the date of acceleration of the Obligations by the
                      Administrative Agent upon an Event of Default.”

                                    RELIEF REQUESTED

               14.    By this Motion, the Debtors request the Court enter the Supplemental

Order: (i) approving the Debtors entry into the Second DIP Amendment, including the upsizing

of the DIP Facility, and authorizing the Debtors to deliver all instruments and perform all acts in

connection therewith; and (ii) amending the Final DIP Order on account of the Second DIP

Amendment.

                         LOCAL RULE 4001-2(a)(i) DISCLOSURES

               15.    Local Rule 4001-2(a)(i) requires the disclosure of certain provisions that

are contained in post-petition financing motions and proposed orders or in the loan documents

underlying those pleadings. The Debtors have previously highlighted such provisions in the DIP

Motion; to the extent necessary, the Debtors incorporate that summary, as may be modified by

the terms of the Final DIP Order and the Second DIP Amendment, into this Motion by reference.

                                     BASIS FOR RELIEF

               16.    As set forth in the DIP Motion, the Bankruptcy Code authorizes a debtor

to incur post-petition debt, and the basis for the Debtors entering into the DIP Facility was fully

detailed in the DIP Motion. The Debtors respectfully submit that, for the reasons set forth in the

DIP Motion and herein, they have more than satisfied the standards applicable for the Court’s

approval of the Second DIP Amendment and entry of the Supplemental Order.




                                                6
             Case 18-12684-LSS          Doc 319       Filed 04/10/19    Page 7 of 15



A.     The Debtors Satisfy the Requirements for Entering into the Second DIP
       Amendment Under Section 364(c) of the Bankruptcy Code

               17.     The terms and conditions of the DIP Facility, as modified by the Second

DIP Amendment, provide security interests and other liens pursuant to sections 364(c) and (d) of

the Bankruptcy Code. The statutory requirement for obtaining post-petition credit under section

364(c) is a finding, made after notice and hearing, that the debtors are “unable to obtain

unsecured credit allowable under section 503(b)(1) of the [the Bankruptcy Code].” 11 U.S.C.

§ 364(c).

               18.     Furthermore, section 364(c) financing is appropriate when the debtor-in-

possession is unable to obtain unsecured credit allowable as an ordinary administrative claim.

See In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (debtor seeking unsecured

credit under section 364(c) of the Bankruptcy Code must prove that it was unable to obtain

unsecured credit pursuant to section 364(b) of the Bankruptcy Code); In re YL West 87th

Holdings I LLC, 423 B.R. 421, 441 (Bankr. S.D.N.Y. 2010) (“Courts have generally deferred to

a debtor’s business judgment in granting section 364 financing.”); In re Ames Dep’t Stores Inc.,

115 B.R. 34, 37-39 (Bankr. S.D.N.Y. 1990) (holding that debtor must show it made reasonable

effort to seek other sources of financing under section 364(a) and (b) of the Bankruptcy Code).

               19.     Courts have articulated a three-part test to determine whether a debtor is

entitled to financing under section 364(c). Under this test, courts look to whether:

               a.      the debtor is unable to obtain unsecured credit under section 364(b), i.e.,
                       by allowing a lender only an administrative claim;

               b.      the credit transaction is necessary to preserve the assets of the estate; and

               c.      the terms of the transaction are fair, reasonable, and adequate, given the
                       circumstances of the debtor-borrower and the proposed lender.

See Crouse Grp., Inc., 71 B.R. at 549; Ames Dep’t Stores, 115 B.R. at 37-39.



                                                  7
             Case 18-12684-LSS         Doc 319       Filed 04/10/19   Page 8 of 15



               20.    Once it became clear to the Debtors that additional funding and an

extension of the Stated Maturity Date was necessary to consummate the Sale, the Debtors, after

consultation with their professional advisors, determined that an amendment to the DIP Facility

was required. In reaching this conclusion, as they did prior to entering into the DIP Facility, the

Debtors assessed their financial condition, their capital structure and the absence of any

unencumbered assets, and as a result, the Debtors determined that adequate financing on an

unsecured or junior priority basis to the Prepetition Obligations and the liens granted by this

Court pursuant to the Final DIP Order was simply not feasible. Given the Debtors’ current

capital structure and already extensively negotiated DIP Facility, the Debtors, in their business

judgment, determined that the only prudent path was for the Debtors to seek an amendment to

the DIP Facility from the DIP Secured Parties.

               21.    The Second DIP Amendment will ensure that the Debtors have access to

the necessary funding to, among other things, consummate the Sale. As set forth below, the

Debtors believe that the terms of the Second DIP Amendment are fair, reasonable and adequate

given the facts and circumstances in the Chapter 11 Cases.

B.     The Debtors Satisfy the Requirements for a Priming Lien
       Under Section 364(d) of the Bankruptcy Code

               22.    If a debtor is unable to obtain credit solely pursuant to section 364(c) of

the Bankruptcy Code, the debtor may obtain credit secured by a senior or equal lien on property

of the estate that is already subject to a lien (a “Priming Lien”). See 11 U.S.C. § 364(d).

Pursuant to section 364(d)(1) of the Bankruptcy Code, a court may, after notice and a hearing,

authorize a debtor to incur superpriority senior secured Priming Liens only if: (a) the debtor is

unable to obtain credit otherwise; and (b) the interests of the secured creditors whose liens are

being primed by the post-petition financing are adequately protected. See 11 U.S.C. § 364(d);


                                                 8
              Case 18-12684-LSS          Doc 319       Filed 04/10/19      Page 9 of 15



see also In re Levitt & Sons, LLC, 384 B.R. 630, 640-41 (Bankr. S.D. Fla. 2008) (“In the event

the debtor is unable to obtain credit under the provisions of §364(c) of the Bankruptcy Code, the

debtor may obtain credit secured by a senior or equal lien on property of the estate that is already

subject to a lien, commonly called a ‘priming lien.’”).

               23.     Although the Bankruptcy Code does not explicitly define “adequate

protection,” section 361 provides three nonexclusive examples of what may constitute “adequate

protection” of an interest of an entity in property under sections 362, 363 or 364 of the

Bankruptcy Code:

               a.      requiring the trustee to make a cash payment or periodic cash payments to
                       such entity, to the extent that the . . . use . . . under section 363 of this title,
                       or any grant of a lien under section 364 of this title results in a decrease in
                       the value of such entity’s interest in such property;

               b.      providing to such entity an additional or replacement lien to the extent that
                       such . . . use . . . or grant results in a decrease in the value of such entity’s
                       interest in such property; or

               c.      granting such other relief . . . as will result in the realization by such entity
                       of the indubitable equivalent of such entity’s interest in such property.

See 11 U.S.C. § 361. Furthermore, the determination of adequate protection is a fact-specific

inquiry to be decided on a case-by-case basis. See In re Stoney Creek Techs., LLC, 364 B.R.

882, 890 (Bankr. E.D. Pa. 2007) (stating that section 364(d)(3) of the Bankruptcy Code serves as

a catch-all that “allows the bankruptcy court discretion to fashion adequate protection on a case

by case basis[.]”); In re Mosello, 195 B.R. 277, 288 (Bankr. S.D.N.Y. 1996). The “application

[of adequate protection] is left to the vagaries of each case . . . but its focus is protection of the

secured creditor from diminution in the value of its collateral during the reorganization process.”

Id. at 289 (citing In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986)).

               24.     Similarly, the Bankruptcy Code does not expressly define the nature and

extent of the “interest in property” of which a secured creditor is entitled to adequate protection


                                                   9
             Case 18-12684-LSS          Doc 319       Filed 04/10/19    Page 10 of 15



under sections 361, 363 and 364 of the Bankruptcy Code. However, the Bankruptcy Code

plainly contemplates that a qualifying interest demands protection only to the extent that the use

of the creditor’s collateral will result in a decrease in “the value of such entity’s interest in such

property.” See 11 U.S.C. § 361. As such, courts have repeatedly held that the purpose of

adequate protection “is to safeguard the secured creditor from diminution in the value of its

interest during the Chapter 11 reorganization.” In re 495 Cent. Park Ave. Corp., 136 B.R. 626,

631 (Bankr. S.D.N.Y. 1992); see Mosello, 195 B.R. at 288 (same); Bank of New England v.

BWL, Inc., 121 B.R. 413, 418 (D. Me. 1990) (same); Beker Indus. Corp., 58 B.R. at 736 (stating

that the focus of adequate protection “is protection of the secured creditor from diminution in the

value of its collateral during the reorganization process.”).

               25.     Through the Final DIP Order, the Court has already approved the Priming

Liens provided for under the DIP Facility. By this Motion, the Debtors request the Court

approve the extension of the Priming Liens that the Court has already authorized, to serve as

collateral for the additional borrowing commitment to be provided for under the Second DIP

Amendment. The Prepetition Secured Parties, the only parties primed under the Final DIP

Order, have consented to the priming of the Prepetition Liens in favor of the DIP Facility, as

amended by the Second DIP Amendment, which obviates the need to demonstrate adequate

protection. See Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989)

(“[B]y tacitly consenting to the superpriority lien, those [undersecured] creditors relieved the

debtor of having to demonstrate that they were adequately protected.”); see also In re Sun

Healthcare Grp., Inc., 245 B.R. 779, 781 n.5 (Bankr. D. Del. 2000) (“Their consent (to the use of

their cash collateral and priming of their liens) was given in exchange for certain payments . . . as

adequate protection[.]”); In re El Paso Refinery, L P, 171 F.3d 249, 252 (5th Cir. 1999) (stating



                                                 10
             Case 18-12684-LSS        Doc 319        Filed 04/10/19   Page 11 of 15



that priming lien given to a post-petition lender by “agreement was given a priority over the

preexisting first lien of a group of Term Lenders”); In re Outboard Marine Corp., 2002 WL

571661, at *1 (Bankr. N.D. Ill. 2002) (“[T]he DIP Lenders committed to provide certain

financing to the Debtors . . . pursuant to which the Prepetition Lenders consented to the

imposition of priming liens upon the Prepetition Collateral and in favor of the DIP Lenders[.]”),

aff’d, Bank of Am., N.A. v. Moglia, 330 F.3d 942 (7th Cir. 2003).

               26.    No other parties are prejudiced by the additional $2 million increase in the

DIP Facility. Indeed, the ability to fund operations through the expected outside closing date of

the Sale will facilitate other creditors realizing something in the Chapter 11 Cases, including the

payment at closing of the ad valorem tax claims, such that this additional financing adds value

under the circumstances. Moreover, the Liens granted pursuant to the Final DIP Order are junior

to and do not prime any Permitted Liens.

               27.    Accordingly, pursuant to section 364(d) of the Bankruptcy Code and

consistent with the purposes underlying the provision of adequate protection, the Court should

authorize the Debtors to extend the Priming Liens granted to the DIP Secured Parties under the

terms of the Final DIP Order, to secure the Debtors’ obligations under the Second DIP

Amendment.

C.     No Adequate Alternative to the Second DIP Amendment is Currently Available

               28.    In order to obtain a post-petition financing facility, a debtor need only

demonstrate “by a good faith effort that credit was not available without” the protections

afforded to potential lenders by sections 364(c) and (d) of the Bankruptcy Code. See YL West

87th Holdings I LLC, 423 B.R. at 441 (“Courts have generally deferred to a debtor's business

judgment in granting section 364 financing.”); In re Gen. Growth Props., Inc., 412 B.R. 122, 125



                                                11
              Case 18-12684-LSS        Doc 319       Filed 04/10/19   Page 12 of 15



(Bankr. S.D.N.Y. 2009) (stating that debtor has an obligation only to make “reasonable efforts,

under the circumstances . . . to obtain [unsecured financing], in the ordinary course of business or

otherwise”); In re Harborwalk, LP, No. 10-80043-G3-11 (LZP) (Bankr. S.D. Tex. Jan. 29, 2010)

[Docket No. 28] (“Section 364(d)(1) does not require that a debtor seek credit from every

possible source, but a debtor must show that it made a reasonable effort to obtain post-petition

financing from other potential lenders on less onerous terms and that such financing was

unavailable.”).

                  29.   The Court has already determined that no acceptable financing on more

favorable terms from sources other than the DIP Facility is available to the Debtors. In light of

the Debtors’ current capital structure and already extensively negotiated DIP Facility, the

Debtors’ only prudent path here was to seek additional funding from the DIP Secured Parties on

the terms described herein and in the Second DIP Amendment. In fact, any financing obtained

outside the confines of the DIP Credit Agreement would have triggered an Event of Default

thereunder.

                  30.   As a result, the Debtors have shown, in satisfaction of the requirements of

sections 364(c) and (d) of the Bankruptcy Code, that alternative credit on terms more favorable

than those described herein and in the Second DIP Amendment, and to be memorialized in the

Second DIP Amendment, was unavailable to them.

D.     Entry into the Second DIP Amendment is Supported by the Debtors’ Sound
       Business Judgment and the Terms Thereof are Fair, Reasonable and Appropriate
       Under the Circumstances of the Chapter 11 Cases

                  31.   The Debtors, after consultation with their professional advisors, have

determined, in their business judgment, that their entry into the Second DIP Amendment is

necessary, prudent and in the best interests of the Debtors, their estates and creditors and other



                                                12
             Case 18-12684-LSS         Doc 319        Filed 04/10/19   Page 13 of 15



interested parties. The Second DIP Amendment and the additional funding provided for under

the DIP Facility as a result thereof will facilitate the Debtors’ ability to consummate the Sale.

               32.     “Where the debtor articulates a reasonable basis for its business decisions

(as distinct from a decision made arbitrarily or capriciously), courts will generally not entertain

objections to the debtor’s conduct.” Comm. of Asbestos-Related Litigants and/or Creditors v.

Johns-Manville Corp. (In re Johns-Manville Corp), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986).

There is a presumption that “in making a business decision the directors of a corporation acted

on an informed basis, in good faith and in the honest belief that the action was in the best

interests of the company.” Official Comm. of Subordinated Bondholders v. Integrated Res. Inc.

(In re Integrated Res. Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom,

488 A.2d 858, 872 (Del. 1985)). Thus, if a debtor’s actions satisfy the business judgment rule,

then the transaction in question should be approved under section 363(b)(1) of the Bankruptcy

Code. Indeed, when applying the business judgment standard, courts show great deference to a

debtor’s business decisions. See Pitt v. First Wellington Canyon Assocs. (In re First Wellington

Canyon Assocs.), 1989 WL 106838, at *3 (N.D. Ill. Sept. 8, 1989) (“Under this test, the debtor’s

business judgment . . . must be accorded deference unless shown that the bankrupt’s decision

was taken in bad faith or in gross abuse of the bankrupt’s retained discretion.”).

               33.     Absent their entry into the Second DIP Amendment, the Debtors will be

unable to consummate the Sale. Thus, the Debtors believe that their entry into the Second DIP

Amendment is an appropriate exercise of their business judgment, and therefore the relief

requested herein should be approved.

               34.     Whether the terms of a debtor’s proposed post-petition financing

arrangement are fair and reasonable is determined by the relative circumstances of the debtor and



                                                 13
             Case 18-12684-LSS         Doc 319        Filed 04/10/19   Page 14 of 15



the potential lender. See In re Farmland Indus., Inc., 294 B.R. 855, 885-89 (Bankr. W.D. Mo.

2003) (holding that terms of proposed post-petition financing were fair and reasonable when

viewed in the context of the relative circumstances of the parties); Unsecured Creditors’ Comm.

Mobil Oil Corp. v. First Nat’l Bank & Trust Co. of Escanaba (In re Ellingsen MacLean Oil Co.,

Inc.), 65 B.R. 358, 364-65 n.7 (W.D. Mich. 1986).

               35.     The Court has previously determined that the terms of the DIP Facility are

fair and reasonable, and supported by reasonably equivalent value and fair consideration. The

Debtors submit that the proposed terms of the Second DIP Amendment are likewise fair,

reasonable, and appropriate under the circumstances of these Chapter 11 Cases. The Second DIP

Amendment is essential to the success of the Chapter 11 Cases. In addition, the terms of the

Second DIP Amendment were negotiated at arm’s-length and in good faith, and the Debtors,

after consultation with their professional advisors, have determined that it is desirable and in the

best interests of the Debtors, their estates and creditors and other interested parties to enter into

the Second DIP Amendment.

               36.     Thus, the Debtors submit that the terms of the Second DIP Amendment

are fair, reasonable and appropriate, and the DIP Secured Parties should be accorded the benefits

of section 364(e) of the Bankruptcy Code in respect of the DIP Facility as modified by the

Second DIP Amendment.

                                             NOTICE

               37.     Notice of this Motion will be provided to (a) the U.S. Trustee; (b) the

holders of the twenty (20) largest unsecured claims against each Debtor; (c) Riverstone Credit

Partners, L.P. and counsel thereto; (d) the Internal Revenue Service; (e) the State of Texas

agency, and the person addressing the Debtors’ environmental compliance issues; (f) the

Securities and Exchange Commission; and (g) any party that has requested notice pursuant to

                                                 14
             Case 18-12684-LSS          Doc 319       Filed 04/10/19    Page 15 of 15



Bankruptcy Rule 2002. The Debtors respectfully submit that, considering the nature of the relief

requested, no other or further notice need be given.

                                          CONCLUSION

               WHEREFORE, the Debtors request entry of the Supplemental Order, granting the

relief requested herein and such other and further relief as is just and proper.




Dated: Wilmington, Delaware           HAYNES AND BOONE, LLP
       April 9, 2019                  Patrick L. Hughes (admitted pro hac vice)
                                      Kelli Stephenson Norfleet (admitted pro hac vice)
                                      Martha Wyrick (admitted pro hac vice)
                                      1221 McKinney Street, Suite 2100
                                      Houston, Texas 77010
                                      Telephone: (713) 547-2000
                                      Facsimile: (713) 547-2600

                                                -and-

                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                      /s/ Kenneth J. Enos
                                      Edmon L. Morton (No. 3856)
                                      Kenneth J. Enos (No. 4544)
                                      Elizabeth S. Justison (No. 5911)
                                      Rodney Square
                                      1000 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 571-6600
                                      Facsimile: (302) 571-1253

                                      ATTORNEYS FOR THE DEBTORS
                                      AND DEBTORS IN POSSESSION




                                                 15
